Citation Nr: 1001965	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  99-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a nasal disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a throat 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that found that new and material 
evidence had not been submitted sufficient to reopen claims 
of entitlement to service connection for back, neck, eye, 
throat, and nose conditions.

In July 2000 the Board remanded the claims for further 
development.  In an October 2002 decision the Board found 
that new and material evidence had been submitted, and 
reopened the claims.  The Board undertook further evidentiary 
development of the underlying claims for service connection 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect.  However, those provisions 
of 38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO was later 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, by decision in September 2003 the Board 
remanded the claims for service connection for completion of 
the development action requested, and consideration of the 
claims in light of the additional evidence.  In a March 2006 
decision the Board denied the claims.

In April 2006 the Board received correspondence from the 
Veteran's congressman, on his behalf, which was construed as 
a motion for reconsideration of the Board's March 2006 
decision.  See 38 C.F.R. § 20.1001 (2009).  In October 2006 a 
Deputy Vice Chairman of the Board granted the motion, 
ordering reconsideration of the March 2006 Board decision.  
In March 2007, the Board determined that further development 
was warranted and remanded the claims to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a throat 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's septal deviation is related to service.

2.  The Veteran's vasomotor rhinitis did not originate in 
service or for many years thereafter and is not related to 
any incident of service.

3.  The evidence is in relative equipoise as to whether the 
Veteran's chronic dry eyes are related to service.

4.  The Veteran's macular degeneration, glaucoma, and 
cataracts did not originate in service or for many years 
thereafter and are not related to any incident of service.

5.  The evidence is in relative equipoise as to whether the 
Veteran's neck and low back disabilities are related to 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for septal deviation are 
met.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The criteria for service connection for vasomotor 
rhinitis are not met.  38 C.F.R. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for chronic dry eyes are 
met.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

4.  The criteria for service connection for macular 
degeneration, glaucoma, and cataracts are not met.  38 C.F.R. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a neck disability are 
met.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

6.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for a low back disability 
are met.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In light of the Board's favorable determinations with respect 
to the claims for service connection for septal deviation, 
dry eyes, a neck disability, and a low back disability, no 
further discussion of VCAA compliance is needed at this time.  

The Veteran was provided notice of the VCAA in May 2004.  An 
additional VCAA letter was sent in April 2007.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The April 2007 letter provided notice pertaining to the 
downstream disability rating and effective date elements of 
his claims.  After the issuance of the above letters, and 
opportunity for the Veteran to respond, the May 2005 
supplemental statement of the case (SSOC) and September 2009 
SSOC reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

All relevant evidence necessary for an equitable resolution 
of the issues herein decided has been identified and 
obtained, to the extent possible.  The evidence of record 
includes limited service treatment records, private medical 
records, VA outpatient treatment reports, VA examination 
reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Unfortunately, the majority of the Veteran's service records 
are unavailable.  When a veteran's records are lost or 
destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-71 (2005).  The Board's 
analysis below has been undertaken with this heightened duty 
in mind.

A.  Nasal Disability

The Veteran contends that he has a problem with a runny nose, 
diagnosed as vasomotor rhinitis, that is due to service.  He 
also contends that he injured his nose in service.

As noted above, the majority of the Veteran's service records 
are unavailable.  The available service treatment records 
reflect no signs of nose problems or any injuries to the 
nose.

In September 1994, the Veteran was treated at Lee Hospital 
for bacterial sinusitis of 10 days' duration.  Records of 
treatment by Dr. Kowtoniuk from April 2001 to November 2004 
reflect treatment for sinusitis.  

A March 2002 letter from Dr. Kowtoniuk reflects the Veteran's 
history of walking through buildings without his gas mask on 
and being forced to stay within these environments for an 
extended period of time, and that he had to do this on more 
than one occasion.  Dr. Kowtoniuk opined that being forced 
into these environments may very well have caused damage to 
the nose.

A July 2009 VA nose, throat, and sinuses examination report 
reflects a history of problems with a runny nose since 
service.  The Veteran stated that he has been variously 
diagnosed with allergic rhinitis and sinusitis but the 
working diagnosis, which he has been told recently, is 
vasomotor rhinitis.  He noted that his problem was triggered 
when he was in Texas due to the dust.  After examining the 
Veteran, the examiner diagnosed him with septal deviation and 
perennial rhinitis, probable vasomotor rhinitis.  The 
examiner stated that to link the vasomotor rhinitis to 
service would be mere speculation but that the septal 
deviation is at least as likely as not related to the fall 
from the military vehicle while on active duty.  

Given the above examiner's opinion and finding credible the 
Veteran's report of injuring his nose in service, the Board 
finds that the evidence is in relative equipoise as to 
whether the Veteran's septal deviation is related to service.  
Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for septal deviation is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As regards the vasomotor rhinitis, the Board notes that the 
examiner was unable to link the disorder to service.  
Further, the first documentation of nasal problems appears in 
September 1994, which is over 35 years after the Veteran's 
separation from service.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, even if the Board 
were to find credible the Veteran's report of having problems 
with a runny nose in service, without a medical nexus, or 
objective evidence of continuity of symptomatology, service 
connection for vasomotor rhinitis cannot be granted.  

The Board notes Dr. Kowtoniuk's opinion that the Veteran's 
exposure to chemicals in service may very well have caused 
damage to his nose.  The Court has held on numerous occasions 
that medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, 
there is no indication that Dr. Kowtoniuk reviewed the 
Veteran's claims file or was presented with a comparably 
accurate medical history; therefore, it appears that his 
opinion was not based on a full review of the Veteran's 
documented medical history.  In addition, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).  Thus, the Board finds Dr. Kowtoniuk's opinion 
to be of little probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. at 470-
71.

The Board acknowledges that the Veteran served as a medical 
aidman in service and had numerous years of post-service 
employment as a nursing attendant, thus establishing that he 
does possess some level of medical expertise.  While the 
statement of an aidman/attendant may constitute competent 
medical evidence where the aidman/attendant has specialized 
knowledge regarding the area of medicine or participated in 
treatment, see Black v. Brown, 10 Vet. App. 279, 284 (1997)), 
here, the Veteran appears to have been a general 
aidman/attendant, as opposed to one to an otolaryngologist, 
and there is no indication that he participated in his 
treatment with other practitioners.  Hence, he is not 
competent to provide an actual medical opinion to support 
this claim on the basis of his assertions, alone.

Moreover, even if, solely based on his medical training, the 
Board were to accept his statements as competent medical 
evidence on matters of diagnosis and etiology, these 
statements would not be accorded any significant probative 
value, absent any stated evidentiary, medical, or scientific 
rationale for associating his vasomotor rhinitis to an in-
service event.  See Hayes, 5 Vet. App. at 69-70.  See also 
Guerrieri, 4 Vet. App. at 470-71.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
service connection for vasomotor rhinitis, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 49.

B.  Eye Disability

The Veteran contends that during service he walked through a 
gas chamber without a mask and irritated his eyes.  He also 
contends that he was temporarily blinded by a flare.

As noted above, the majority of the service records are 
unavailable.  Of record, however, is a clinical record cover 
sheet indicating that the Veteran was admitted on October 31, 
1956 for bronchitis and discharged 5 days later.  The Veteran 
has stated that, although the physician did not report it at 
the time, that is the day he walked through the gas chamber.

A December 1997 VA treatment note reflects a several year 
history of dry eyes and a one-month history of blurred 
vision.  The examiner noted a question of macular 
degeneration.  In January 2001, the Veteran was diagnosed 
with left eye glaucoma.  In May 2001, the Veteran was 
diagnosed with bilateral glaucoma.  Cataracts were noted in 
April 2004.

A July 2009 VA eye examination report reflects a history of 
being blinded by flares in service and being treated with 
ointment and cold compresses.  The Veteran stated that he 
regained his vision six to seven hours later and has no 
residual effect from that incident.  He also reported walking 
through a gas chamber without a mask and irritating his eyes, 
and being treated with ointment and artificial tears.  He 
stated that the chemical burn has given him dry eyes and 
irritation over the years.  He also noted having glaucoma and 
cataracts.  After examining the Veteran, the examiner 
diagnosed him with dry eyes, early cataract development, 
glaucoma, and early age-related macular degeneration.  The 
examiner stated that the Veteran's injury or incident as 
reported could be consistent with a chemical burn, leaving 
him with dry eyes and issues with irritation throughout his 
life.  The examiner then opined that it is at least as likely 
as not that the Veteran's dry eye condition is secondary to 
that specific incident while on active duty.  As for the 
other disabilities, the examiner opined that they are not 
related to the reported injuries in service.

Given the examiner's opinion and finding credible the 
Veteran's report of being exposed to chemicals in service, 
the Board finds that the evidence is in relative equipoise as 
to whether the Veteran's chronic dry eyes are related to 
service.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for chronic 
dry eyes is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49.

As regards the macular degeneration, glaucoma, and cataracts, 
the Board notes that the examiner opined that they are not 
related to the reported injuries in service.  Further, the 
first documentation of macular degeneration appears in 
December 1997, glaucoma in January 2001, and cataracts in 
April 2004.  As noted above, the passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson, 230 F.3d at 1333.  Thus, even if the Board were to 
find credible the Veteran's report of being exposed to 
chemicals in service, without a medical nexus, or objective 
evidence of continuity of symptomatology, service connection 
for these disorders cannot be granted.  

The Board notes Dr. Kowtoniuk's opinion that the Veteran's 
exposure to chemicals in service may very well have caused 
damage to his eyes.  As discussed above, however, Dr. 
Kowtoniuk's opinion has been found to be of little probative 
value because of its speculative nature.  See Hayes, 5 Vet. 
App. at 69-70.  See also Guerrieri, 4 Vet. App. at 470-71.

The Board again acknowledges that the Veteran possesses some 
level of medical expertise.  However, there has been no 
showing that he has any expertise or specialization as to 
such eye conditions as macular degeneration, glaucoma, or 
cataracts.  To that extent, his statements are not to be 
considered competent evidence and have no probative value.  
See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. 
App. at 470-71.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims 
for service connection for macular degeneration, glaucoma, 
and cataracts, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
49.

C.  Neck and Low Back Disabilities

The Veteran contends that during service he was temporarily 
blinded by a flare and fell off a truck, injuring his neck 
and low back.

As noted above, the majority of the Veteran's service records 
are unavailable; however, the available records reflect no 
injuries to the neck or low back.

Post service, a Workmen's Compensation Insurance record of 
occupational injury documents the Veteran's low back injury 
in December 1974 while lifting a patient during the course of 
his employment as a Lee Hospital head nursing attendant.

In May 1975, Dr. Davison stated that he saw the Veteran in 
February 1975 with a 5-year history of low back pain for 
which he was hospitalized at that time.  X-rays revealed a 
spina bifida at L-5, and a spur over the body of L-4 that was 
present as far back as 1962.

In August 1975, Dr. Wheeling stated that the Veteran had had 
multiple different back injuries, the first of which occurred 
approximately 6 years ago while lifting a patient during the 
course of his job as a hospital orderly.  

The record then reflects that the Veteran resumed seeking 
treatment for his low back in 1990 as well beginning to seek 
treatment for his neck.

A March 2002 letter from Dr. Kowtoniuk reflects that the 
Veteran was involved in a series of accidents in service and 
that, in his medical opinion, the Veteran sustained 
degenerating injuries during his tour of duty.  Specifically, 
Dr. Kowtoniuk stated that the Veteran injured himself when he 
fell from the back of a truck, injuring his back and neck.

In a letter received in April 2002, Dr. Hoffman indicated 
that he had met with the Veteran and his wife in March 2002 
and that the documentation and verbal history suggested that 
the Veteran sustained a low back injury in service and that 
this injury could possibly be a cause of his chronic low back 
pain.

A July 2009 VA joints examination report reflects a history 
of being blinded by a flare in service and falling off the 
back of a 2 1/2 ton truck, injuring his low back.  The 
Veteran stated that he laid there for several hours until 
someone found and took him to the Brooke Army Medical Center, 
where he was treated, put on profile, and advised limited 
duty.  He reported having a continuing problem with the low 
back since that time.  He also reported having progressive 
problems over the years with occasional pain in the neck, 
which has been diagnosed as osteoarthritis and spurring as 
well as a spontaneous partial fusion at the C4-5 level.  The 
Veteran attributed this problem to the fall in service.  
After examining the Veteran, the examiner diagnosed him 
cervical arthritis, spontaneous cervical fusion, remote 
history of blunt trauma to the cervical spine, lumbar 
arthritis, lumbar disc disease, lumbar spinal stenosis status 
post lumbar laminectomy, and history of trauma to the lumbar 
spine.  The examiner then opined that it is at least as 
likely as not that these disabilities are a proximate result 
of his injuries in service.  

Given the examiner's opinion and the Veteran's credible 
report of injuring his neck and low back in service, the 
Board finds that the evidence is in relative equipoise as to 
whether his neck and low back disabilities are related to 
service.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for neck and 
low back disabilities is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for septal deviation is granted.

Service connection for vasomotor rhinitis is denied.

Service connection for chronic dry eyes is granted.

Service connection for macular degeneration, glaucoma, and 
cataracts is denied.

Service connection for a neck disability is granted.

Service connection for a low back disability is granted.




REMAND

In the March 2007 remand, the Board, in part, requested that 
the RO schedule the Veteran for a VA examination to obtain an 
opinion on whether he has a current disability of the throat 
and, if so, whether it is at least as likely as not that such 
disability began in service or is otherwise the result of a 
disease or injury in service.  

Although the Veteran was afforded a VA nose, throat, and 
sinuses examination in July 2009, neither he nor the examiner 
addressed the claimed throat disability.  As such, the record 
remains insufficient to adjudicate this claim and the RO 
should schedule the Veteran for another VA examination to 
address this issue.  

The RO should inform the examiner that the Board has found 
credible the Veteran's report of being exposed to chemicals 
while walking through a gas chamber without a mask.  The 
Board also notes the March 2002 letter from Dr. Kowtoniuk in 
which he opined that being in such environments may very well 
have caused damage to the throat.  Moreover, the Veteran has 
asserted that he underwent some type of procedure in service 
to remove a fishbone lodged in his throat.  Reiterating that 
the Veteran possesses some level of medical expertise and 
finding no reason to doubt his report of medical history, the 
Board also finds this assertion to be credible.

The Board emphasizes that a remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a VA examination for the claimed throat 
disability.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.

The examiner should provide an opinion on 
whether the Veteran has a current 
disability of the throat and, if so, 
whether it is at least as likely as not 
(e.g., a 50 percent or more probability) 
that such disability began in service or 
is otherwise the result of a disease or 
injury in service, to include being 
exposed to chemicals while walking through 
a gas chamber without a mask and 
undergoing a procedure to remove a lodged 
fishbone.  The examiner should offer a 
complete rationale for all opinions given.

2.  Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


